DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-10, 12, 15, 16, 18, 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art fails to teach or suggest: providing a substrate comprising a surface; depositing a first dielectric layer and a second dielectric layer over the substrate; forming a dummy gate electrode over the second dielectric layer; forming a gate spacer surrounding the dummy gate electrode; forming lightly-doped source/drain (LDD) regions in the substrate on two sides of the gate spacer; forming source/drain regions in the respective LDD regions; removing the dummy gate electrode to form a replacement gate; forming an inter-layer dielectric (ILD) layer over the replacement gate and the source/drain regions; and performing a first treatment by introducing a trap-repairing element into the LDD regions before the forming of the source/drain regions, wherein the first treatment comprises an ion implantation with a tilted angle between about 10º and about 30º (claims 1,6-10, 12, 21-26)  providing a substrate comprising a surface; depositing a high-k dielectric layer over the substrate; forming a dummy gate electrode over the high-k dielectric layer; forming a gate spacer to surround the dummy gate electrode; forming lightly-doped source/drain (LDD) regions in the substrate on two sides of the gate spacer; forming source/drain regions in the respective LDD regions; forming a replacement gate and removing the dummy gate electrode; forming contact plugs to electrically couple to the replacement gate and the source/drain regions; performing a trap-repairing operation by introducing a trap repairing element to the LDD regions 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817